                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SANDRA MORRISON,                               :
              Plaintiff,                       :
                                               :
          v.                                   :      Civ. No. 19-4503
                                               :
ETHICON, INC., et al.,                         :
                  Defendants.                  :
                                               :

                                         ORDER
       AND NOW, this 31st day of March, 2020, upon consideration of the Parties’ Stipulation

of Dismissal Pursuant to Fed. R. Civ. P. 41(a)(1)(A) (Doc. No. 30), it is hereby ORDERED that:

   1. The Parties’ Stipulation (Doc. No. 30) is APPROVED and ADOPTED;

   2. Plaintiff’s Complaint (Doc. No. 1-4) is DISMISSED without prejudice. See Fed. R.

       Civ. P. 41(a)(1)(A)(ii);

   3. Plaintiff’s Motion to Remand (Doc. No. 8) is DENIED as moot; and

   4. The CLERK OF COURT shall CLOSE this case.



                                                         AND IT IS SO ORDERED.

                                                         /s/ Paul S. Diamond
                                                         _________________________
                                                         Paul S. Diamond, J.
